Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This Office action addresses claims 1-16 and newly added claim 17.  Claim 17 is allowed, and claims 3, 4, 6, 7, 10 and 11 contain allowable subject matter as previously indicated.  Although claims 1 and 16 were amended, claims 1, 2, 5, 8, 9, and 12-16 remain rejected under 35 USC 102 and 103 for the reasons of record.  Accordingly, this action is made final. 


Claim Rejections - 35 USC § 102

Claims 1, 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neumeister et al (US 20180141406).  Regarding claim 1, the reference is directed to a temperature-regulating system of an in-vehicle battery (7) (abstract, Figure), comprising a heat exchanger (9) ([0032]), an in-vehicle air conditioner (3), the air conditioner being provided with a vent (17, right side), a first air duct (11, 20) formed between the vent and the heat exchanger (Figure), a first fan (19) ([0034]) disposed in the first air duct (Figure), and the first fan being “disposed corresponding to the heat exchanger” as claimed (fan blows air through the heat exchanger).  The system further contains a semiconductor (thermoelectric) heat exchange module (18) ([0034]), wherein a second duct (also 11) is formed between the semiconductor module and the first fan, and a third air duct (11, 12; left side) is formed between the cooling end of the semiconductor module and a compartment (2) (vehicle interior, [0030]).  Regarding the limitation that the semiconductor heat exchange module has “both a heating end and a cooling end,” this feature is inherent in semiconductor (thermoelectric) heat exchange modules because these modules necessarily have a hot side and a cold side (“ends”).  Further, the reference teaches in [0039] that by means of the respective thermoelectric element 24, heat can either be transferred from the air flow 12 to the coolant or from the coolant to the air flow 12.   Therefore, the portion of semiconductor module in contact with the air flow can function as either the “cooling end” or the “heating end.”  As such, the second duct (11) is formed between the cooling end of the semiconductor module and the first fan as claimed.  A battery thermal management module is connected to the heat exchanger (9) to for a heat exchange flow path (5) (Figure).  A controller (21) is connected to the battery thermal management module, the semiconductor module and the in-vehicle air conditioner via lines 22 (Figure).  Regarding claim 5, the air conditioner exchanges heat with the heat exchanger (9) through the vent (17) and the first duct (11, 20).  Regarding claims 8 and 9, the semiconductor module exchanges heat with the compartment (2) through the third air duct.  Regarding claim 9, the air conditioner exchanges heat with the semiconductor module through the vent and the second duct.
Thus, the instant claims are anticipated. 


Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Neumeister et al.
	The reference is applied to claim 1 for the reasons stated above.  However, the reference does not expressly teach that the air conditioner comprises a first regulating valve disposed in the first air duct, as recited in claim 2.  
	However, the invention as a whole would have been obvious to one skilled in the art at the time of the invention because the use of a valve in the first air duct would allow for more precise control of the airflow (pressure drop, flowrate, etc) passing through evaporator 14 and semiconductor module 18.  Thus, the artisan would be sufficiently skilled to use a valve in addition to the existing fan (19) to control airflow through the system.  An example of a commercially-used valve in HVAC systems is a set of louvers.  


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Neumeister et al. in view of Koetting (US 20120270077)
	Neumeister et al. is applied to claim 1 for the reasons stated above.  However, the reference does not expressly teach that the system comprises a battery state detection module connected to the controller and configured to detect a current of the battery as recited in claim 1.
	Koetting is directed to a battery system comprising a battery (20), heat exchanger (50) and a controller (90) (Figure 1).  The system comprises a current sensor (80) detecting a current of the battery, which is connected to the controller.
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  As such, it would have been obvious to use a current sensor as disclosed by Koetting in the system of Neumeister et al. 


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Neumeister et al. in view of Janarthanam et al (US 20150333379).
	Neumeister et al. is applied to claim 1 for the reasons stated above.  Further regarding claim 13, the battery thermal management module comprises a pump (10) configured to cause a medium in the heat exchange flow path to flow.  However, the reference does not expressly teach that the system comprises a first temperature sensor at the battery inlet, a second temperature sensor at the battery outlet, and a flow velocity sensor as all required by claim 13.  It is further not taught that the heat exchange path comprises a heater (claim 15). 
	Janarthanam is directed to a battery system comprising a battery stack (68), a heat exchange path comprising a pump (82-1) and combined pressure and temperature sensors at the inlet (76) and outlet (96) of the battery stack, wherein a controller uses the data from the controllers to calculate a cooling medium flow rate ([0057], [0060], [0062], Figs. 2 and 3).  A heater (109) (Fig. 3, [0070]) is present in the heat exchange path and configured to heat the medium. 
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  As such, it would have been obvious to use the temperature sensors, flow rate sensor (i.e., flow rate calculator), and heater as disclosed by Janarthanam in the system of Neumeister et al. to control the battery temperature.  It is noted that the disclosure of Janarthanam implies/discloses a flow velocity “sensor” that is “configured to detect a flow velocity of the medium” as claimed (the combination of sensors, the controller and the lookup table in the cited passage is tantamount to the claimed sensor).  Thus, claims 13 and 15 are rendered obvious.  Further, claim 14 would be rendered obvious because it is known in the art to employ a container (reservoir) in a heat exchange flow path to contain/provide heat exchange fluid to the flow path.  


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Neumeister et al. in view of Shin et al (US 20150280294)
	Neumeister et al. is applied to claim 1 for the reasons stated above.  However, the reference does not expressly teach the claimed method steps of obtaining, via the controller, a required power of the battery when heat exchange needs to be performed on the battery, obtaining an actual power of the battery, and controlling according to the required power and actual power at least one of the air conditioner and semiconductor module to operate to regulate a temperature of the battery, as recited in claim 16. 	
	Shin et al. is directed to a battery system comprising a plurality of batteries, wherein temperature of one or more batteries is regulated by using a coolant (steps 236 or 238, Figure 6B) in response to a control scheme employing a required power of the battery (“vehicle power requirement”) (step 210) along with an actual voltage (“measured voltage”) and actual discharge current (“measured discharge current”) ([0119]), which combined are tantamount to an “actual power” (step 204).
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  As such, it would have been obvious to use the algorithm and measurements of Shin et al. in the system of Neumeister et al. to control the battery temperature.  In addition, it would have been obvious to control any component having an effect on battery temperature (that is, the fan, air conditioner, semiconductor module, etc) in Neumeister et al. in order to perform temperature control as disclosed in Shin et al.  It is noted that Shin et al. teach that the method provides “real-time” thermal management for a battery system, which provides further motivation to make the combination.  As such, claim 16 would be rendered obvious. 



Response to Arguments
8. 	Applicant’s arguments filed April 18, 2022 have been fully considered but they are not persuasive.  Applicants state that Neumeister cannot disclose a semiconductor heat exchange module having both a heating end and a cooling end as claimed, because “the duct 11 is not disposed inside the heating device 18.”
	However, as stated in the rejection above, semiconductor heat exchange modules inherently have a heating end and a cooling end (heat sink).  It is well known in the art that such modules can heat or cool a stream/fluid based on either an applied or generated voltage.  Further, as stated in the rejection above, the reference expressly teaches that the air 12 can be heated or cooled by thermoelectric element 24, that is, heated or cooled within the semiconductor heat exchange module.  In the event of cooling, the air contact side would be the “cooling end” of the module, and the duct 11 (“second air duct”) is “formed between the cooling end of the semiconductor heat exchange module and the first fan” as claimed.  In addition, it is submitted that Applicant’s argument regarding the duct 11 not being disposed inside the heating device 18 is not germane because the claim does not recite the specific arrangement of the duct and the heating device other than to state that the duct is “between” the semiconductor module and the first fan.  Accordingly, for the reasons stated above, the claim language is believed to be met by the reference. 


Conclusion
9. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
May 24, 2022